Citation Nr: 0009857	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to a service-connected bipolar disorder.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esquire


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to November 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The North Little Rock, Arkansas, RO, 
certified the appeal, which was remanded by the Board in 
November 1998 for additional development, and the claims 
folders are now back at the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected bipolar disorder currently renders the veteran 
unemployable, i.e., unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

A total rating based on individual unemployability due to the 
service-connected bipolar disorder is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of his claim (not to be construed, 
however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1999)), has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).

It is the established policy of [VA] that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (1999).  The governing norm in 
the extra-schedular consideration of a claim for an increased 
rating is that the case must present such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment, or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  See, 38 C.F.R. 
§ 3.321(b)(1) (1999).

In the present case, the record shows that the veteran is 
only service-connected for bipolar disorder, which is rated 
as 30 percent disabling.  The question of whether the 
service-connected bipolar disorder should be rated higher 
than 30 percent was already denied by the RO and, on appeal, 
the denial was upheld by the Board, in November 1998.  Since 
the veteran does not meet the minimum schedular criteria set 
forth in § 4.16(a) for a total rating based on individual 
unemployability, the question to be resolved at this time is 
whether he is entitled to further consideration of his claim 
for a total rating on an extra-schedular basis, as set forth 
in §§ 4.16(b) and 3.321(b)(1).  It is noted that this aspect 
of the veteran's claim for a total rating based on individual 
unemployability has already been adjudicated at the RO level; 
therefore, the Board can now proceed with its review.

The report of a VA mental disorders examination that was 
conducted in March 1985 reveals a 24-year old individual 
whose mental status was "entirely within normal limits 
without exception," who said that he felt good, as long as 
he stayed on his Lithium, that he had no psychiatric symptoms 
to complain of, and that he was working part-time as a 
delivery man for a pizza parlor, in order to "make ends 
meet."  He was described as "extremely well groomed, and 
smartly dressed in casual clothing that appeared to be 
carefully and tastefully selected, and well cared for."  
Bipolar disorder, mixed, in full remission, and alcohol 
abuse, in remission, were diagnosed.

According to the report of a November 1990 VA psychiatric 
evaluation, the veteran said that he attended the Mental 
Hygiene Clinic at the Memphis VA Medical Center regularly 
every four months for medication and support, that he was 
currently taking Lithium carbonate daily, and that he felt 
that he was optimally medicated.  He said that he lived in 
Arkansas, where he worked for a food service company at the 
Blytheville Air Force Base.  He described his job as somewhat 
stressful because he had to be available to work any shift 
during a 24-hour period, and had no schedule from day to day.  
He also said that he was glad that he had this job, but would 
not want to work at it for any considerable length of time.  
The impressions were listed as bipolar affective disorder, in 
good remission with Lithium carbonate treatment, and history 
of alcohol abuse, abstinent for three years.

According to the report of a June 1992 VA mental disorders 
examination, since the Blytheville Air Force Base was in the 
process of closing, the veteran had obtained employment with 
the U.S. Postal Service in custodial care.  He started that 
new job in May 1991, first in an office in East Memphis, and 
then he was moved to an office in downtown Memphis, which was 
more convenient because he had to commute daily.  The veteran 
reported that, in the process of making these transfers and 
settling into the routine of commuting, he had experienced 
some difficulty with his mental disorder, neglecting to take 
his doses of Lithium occasionally.  His symptoms having 
recurred, he had been hospitalized for 10 days in February 
1992, with an admission status of a manic episode.  Since 
that admission, however, he had continued to do well on the 
Lithium carbonate alone.  He indicated that he felt that his 
diagnosis of a mental disorder interfered with his 
opportunities even within the Postal Service, as others would 
be given job opportunities that would be more acceptable to 
him.  He felt that his mental disorder diagnosis had 
significantly impaired his abilities to get jobs that he 
wished, maintain those jobs, and obtain advancement in his 
career.  Bipolar disorder, manic, in remission, and a history 
of alcohol abuse, also in remission, were diagnosed.

A September 1993 VA outpatient medical record reveals 
complaints of tremors and somewhat obsessive thoughts.  This 
document also reveals that the veteran said that he continued 
to commute 140 miles per day to his full time job, which he 
had held for two-and-a-half years.  Bipolar disorder was 
again listed as the assessment, but it was noted that the 
veteran was well oriented, alert, goal directed, and made 
good eye contact.

The report of a May 1994 VA mental disorders examination 
reveals that the veteran had been hospitalized about eight 
times in the past for exacerbations of his bipolar disorder, 
the last time being in 1992.  The veteran was still taking 
Lithium, and reported no symptoms at the time of the 
examination.  It was noted that he also took drugs for 
hypothyroidism, and that he was being followed up in the 
mental hygiene clinic every three months.  His past social 
history was essentially unchanged, and he was still working 
as a custodian at the post office.  The veteran said that he 
enjoyed his job, where he did not have any troubles.  The 
mental status examination was essentially negative, the 
diagnosis was listed as bipolar disorder, manic, in 
remission, and the subscribing examiner indicated that the 
veteran continued to be fairly stable on the Lithium, that 
the illness would stay in remission as long as he was 
compliant with his medications and that, while he would 
decompensate quickly into a manic or depressed phase without 
the aid of medication, at this point he was stable and 
appeared to be able to maintain adequate employment.

VA medical records in the file, to include an August 1996 
outpatient medical record, reveal that, in addition to the 
service-connected bipolar disorder, the veteran carries a 
diagnosis of Graves' disease, or hyperthyroidism, rather than 
hypothyroidism, at least since 1993.  In his efforts to 
obtain service connection for Graves' disease, or 
hyperthyroidism, a benefit the denial of which the Board 
upheld in May 1997, the veteran submitted copies of a medical 
article on hyperthyroidism.  According to this article, 
hyperthyroidism, or Graves' disease, may result from genetic 
and immunologic factors, and there is also evidence pointing 
to an inherited factor.  The classic symptoms of this disease 
are an enlarged thyroid, nervousness, heat intolerance, 
weight loss despite increased appetite, sweating, diarrhea, 
tremor, and palpitations.  The disease affects virtually 
every body system, to include the musculoskeletal system, 
where it produces weakness, fatigue and muscle atrophy, and 
the central nervous system, where it produces difficulty in 
concentrating, excitability or nervousness, fine tremors, 
shaky handwriting, clumsiness, emotional instability, and 
mood swings ranging from occasional outbursts to overt 
psychosis.

A VA Form 10-1000 reveals a 10-day admission May/June 1997 
due to a chief complaint of feeling "like I am burned out," 
in addition to increased fatigue, heat intolerance, increased 
irritability, decreased appetite and a decrease in his 
sleeping time.  The veteran also reported stress at work, and 
said that he had recently been written up at work for "lack 
of effort," and had been turned down when he requested 
light-duty status.  It was noted that his past medical 
history was significant for Graves' disease, diagnosed in 
1993, hypertension, and hyperlipidemia, and that his 
psychiatric history included schizophrenia, bipolar disorder, 
inpatient chemical dependency treatment in 1988 for alcohol 
and intravenous drug abuse, and an antisocial personality 
disorder.  On mini-mental status examination, however, it was 
noted that the veteran scored 30 out of 30, and the diagnoses 
were listed as bipolar disorder and anxiety disorder.

The report of a December 1997 VA mental disorders examination 
reveals, once again, complaints of being stressed at work.  
The veteran said that, after his medication was changed from 
Lithium to Depakote, he now had periods of increased energy, 
during which he would stay up all night for a day or two, 
engaging in "various crafts or records music."  He would 
then "call in to work" the following morning, as he felt 
too tired to go to work.  The consequences of these absences 
had included a two-week suspension without pay because of not 
having any sick leave, and he was currently under an 
ultimatum that if he took any additional unscheduled leave, 
he would again be suspended for four weeks.  The veteran said 
that he thought that his supervisor was trying to get him 
fired, but the examiner said that "[i]t is unclear why this 
should be the case other than [due to] his repeated 
absences."

The above report also reveals that the veteran described 
marital difficulties, as his wife had left him five times 
since 1995, but denied any recent substance abuse.  The 
examiner noted that the veteran continued to show an unstable 
mood and sleep pattern, but with no overt periods of mania or 
depression.  He also noted that the veteran had had multiple 
hospitalizations, which would affect his overall level of 
adaptation.  The diagnoses were listed as bipolar disorder, 
mixed state, partially controlled (Axis I); Graves' disease, 
by history (Axis III); and a Global Assessment of Functioning 
(GAF) score of 51, with moderate symptoms and moderate 
difficulty in social and occupational functioning, marked by 
conflict with supervisors and difficulty maintaining a 
reliable work schedule (Axis V).

According to a January 1998 VA mental health outpatient 
record, the veteran reported that he had been under so much 
stress lately with his employer and home life.  He also said 
that sometimes he forgot to take his medications, which he 
thought decreased his ability to manage the stressors in his 
life.  He had requested family medical leave at work, but the 
request was denied, and he reported that that was really the 
"final straw."  The assessments were listed as bipolar, 
stress related illness (employment/family/social), tobacco 
abuse, depression, and a sleep disorder.

According to a March 1998 VA mental health outpatient record, 
the veteran said that he had resigned from his job, and 
applied for Social Security (SS) disability benefits, and 
that his lawyer was working on a VA appeal.

In April 1998, the veteran filed a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  In this form, he indicated that his bipolar 
disorder prevented him from securing any substantially 
gainful occupation, that he had last been hospitalized in 
May/June 1997, that his disability affected full time 
employment in June 1996, and that he had last worked full 
time, and had become too disabled to work, in March 1998.  He 
said that he had worked as a custodian for the U.S. Postal 
Service between May 1991 and March 1998, that he had used up 
all his sick leave, that he left that job because of his 
disability, and that he had not tried to obtain employment 
since becoming too disabled to work.  Regarding his 
education, he said that he had one year of college, three 
years of basic and advanced auto mechanics, and approximately 
six months of additional studies at a community college in 
Arkansas.  He also stated that he "had to resign or be fired 
from my job because of [poor] work ... attendance due to my 
illness," as he had used up all his sick leave and was 
taking leave without pay for his "maintenance treatments and 
occasionally [sic] hospitalization[s]" due to his service-
connected disability, "which created hardships."  He 
further indicated that he was eligible for disability 
retirement, and that his application for such benefits was 
being processed by the Postal Service at that time.

In a VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, that he filled 
out and signed in May 1998, the veteran's former employer or 
supervisor confirmed that the veteran last worked for them in 
March 1998, and indicated that the veteran resigned, and that 
he lost 87 working days during the 12-month period 
immediately preceding his resignation.

As indicated earlier, the veteran's claim for a total rating 
based on individual unemployability, due to the service-
connected bipolar disorder, was denied by the RO in the 
rating decision hereby on appeal.  Thereafter, the Board 
instructed the RO, in its remand of November 1998, to 
accomplish additional development, to include securing 
records from the U.S. Postal Service reflecting the final 
outcome of the veteran's application for disability benefits, 
and the conduction of a social and industrial survey, in 
order to ascertain whether the service-connected bipolar 
disorder alone renders the veteran unemployable, as he claims 
on appeal.  The development was accomplished and, while a VA 
mental disorders examination was conducted instead of a 
social and industrial survey, the Board is of the opinion 
that the report of that examination, which reveals a very 
thorough examination and includes references to, and a 
discussion of, the veteran's current and past GAF scores, 
properly answers the core question that arises from the 
matter on appeal, which renders unnecessary another remand at 
this time.

The pertinent evidence that was made part of the veteran's 
claims folders after the Board's remand of November 1998 
includes duplicates of VA outpatient medical records already 
in the file; a November 1998 letter to the veteran from the 
Office of Personnel Management (OPM), advising him that his 
application for disability benefits was approved; and an 
OPM's Applicant's Statement of Disability that the veteran 
filled out in March 1998, in which he said that his bipolar 
disorder, slight depression, and high blood pressure 
interfered with the performance of his duties, and that he 
had requested light duty from his agency, and in which his 
supervisor indicated that he had worked with the veteran in 
reporting time and hardships of working outdoors, and that 
his job as a custodian required the veteran to be on time and 
work in sunlight.  The evidence also included a photocopy of 
another medical article on hyperthyroidism, describing 
essentially the same symptomatology already referred to 
earlier in this decision; as well as the report of the most 
recent VA mental disorders examination, which was conducted 
in July 1999.

According to the report of the July 1999 VA mental disorders 
examination, the veteran's claims folders and treatment 
record were available for the examiner's review, and the 
Board notes that a thorough review of the entire record was 
indeed accomplished by the examiner.  The review of the file 
revealed, according to the examiner, that the veteran's last 
hospitalization was in May/June 1997, at which time the 
Lithium was stopped because of reported side effects, and 
substituted by Depakote, "to control his mood swings."  It 
was noted that, on discharge in June 1997, the veteran was 
given a GAF score of 65, and that the outpatient records from 
that date revealed an usual GAF score of 60, as well as 
scores of 50 and 70 on two separate occasions.  Follow-up 
visits in 1998 revealed, according to the examiner, 
occasional reports of depression, sedation and mood swings, 
but no reports of delusions, hallucinations, severe 
depression, or trouble with loss of control of behavior.

The above report also reveals that the veteran stopped 
working in March 1998 and received full disability benefits 
from the Postal Service in November 1998, his disability 
apparently having been based on his report of medication side 
effects in the summer months preventing him from working 
outside, his frequent absences over the preceding year, and 
his report of several hospitalizations for his psychiatric 
disorder over the preceding several years, with the last 
hospitalization being noted in 1997.  The examiner noted that 
the veteran "drove approximately 70 miles on his own to 
attend this examination," and that he said that he had had 
medication side effects in the summer months resulting in 
Lithium toxicity, and acknowledged that marital discord had 
been a major factor in his frequent absences, as well as his 
requirement of going to marital therapy and monthly clinic 
visits for management of his medications.  The veteran 
admitted an alcohol and drug problem in the late 1980's, but 
denied drug or alcohol abuse since then.  The examiner noted 
that the veteran had been off Lithium since his 1997 
hospitalization, and that his behavioral, as well as side 
effects, had been better since the switch to Depakote, 
although there had been problems with depression 
occasionally.  Most currently reported by the veteran were 
periods of several days when he felt down, or when he was 
moody.  He also reported trouble sleeping when he did not 
take the medication "Trazodone" and his antidepressant.

The above report further reveals that, since receiving 
retirement from the Postal Service in 1998, the veteran had 
not attempted employment, but had moved back to Arkansas, 
initially with his parents, and was currently living nearby 
in his own house trailer.  He said that he did his own 
household and yard chores, including cooking and cleaning for 
his two children, ages 13 and 10, and noted that marital 
problems had been a major stressor for him over recent years, 
as his first marriage of 10 years had ended in divorce in 
1995, while his second marriage, which started in 1996 and 
ended in mid-1998, was characterized by frequent separations 
and financial problems due to mismanagement of money by his 
wife.  He further indicated that financial obligations 
remaining from his marriage remained a major concern, but 
also said that he was active in the DAV and his local Baptist 
church, as well as in arts and crafts.

According to the above report, the veteran was well groomed 
and freely talkative, with no speech disorder, thought 
disorder, or mania.  There was "no facies or mood or 
depression," but there was mild anxiety over the 
examination, with some circumstantiality and tangentiality, 
which appeared to be induced by the anxiety.  The veteran 
described himself as still having racing thoughts, but the 
examiner noted that they were not apparent during the 
examination.  The veteran said that he had ideas which came 
to him very rapidly, and noted that sometimes he was able to 
express them in his production of arts and crafts, an 
activity that he said helped him calm down.  He recalled 
three of three objects at five minutes, and was aware of 
current events.  He was able to give details of his finances, 
and his insight and judgment related to his financial 
problems and management of his life and illness were 
appropriate.  There was some trouble concentrating, in terms 
of mathematical errors and slowness in the calculations 
themselves, but there was no evidence of delusions, 
hallucinations, or religious preoccupation.

In the summary section, the subscriber of the above report 
again made reference to the veteran's having left his job in 
March 1998, and to the fact that his switch to Depakote in 
1997 had resulted in minimal medication side effects such as 
trouble with irritability, racing thoughts, and mild 
depression.  He also indicated that, based on the report of 
symptoms from the past year, he would assign a GAF score of 
65, and that, based on social and occupational functioning, 
he would assign a GAF score of 55, "thus averaging of the 
two with [an] overall GAF [score] of 60."  Regarding this 
score, and the veteran's alleged unemployability, he stated 
the following:

A global assessment of functioning of 60 
corresponds to moderate symptoms of 
moderate ... social and occupational 
functioning and, in the opinion of this 
examiner, would not result in a rating of 
unemployability.  The veteran's diagnosis 
of bipolar disorder accounts for this 
rating.  Marital discord was a major 
background stressor in past years with 
that stressor having recently been ruled 
separate and independent of his bipolar 
disorder.

As noted above, the veteran is shown to have one year of 
college education and additional courses/education, who has a 
confirmed diagnosis of bipolar disorder, for which he takes 
medication, and who had a pretty stable, albeit reportedly 
stressful, work history until he resigned in March 1998.  He 
has been granted disability retirement benefits by the U.S. 
Postal Service, but it has not been shown that the bipolar 
disorder itself was the disability that caused the alleged 
unemployability. There are indications in the file suggestive 
of nonservice-connected hyperthyroidism, or Graves' disease, 
as being a significant factor underlying the veteran's 
problems with fatigue.  Also, it appears that the same 
nonservice-connected disease contributed substantially to the 
veteran's last hospitalization, at which time he complained 
of feeling burned out, and reported most of the symptoms that 
the medical document that he himself submitted described as 
symptoms of hyperthyroidism.

The Board is cognizant that the service-connected mental 
disorder certainly produces a degree of social and industrial 
(occupational) impairment in the veteran.  However, as the 
above examiner noted, the 30 percent rating that is currently 
assigned for the bipolar disorder properly accounts for the 
current social and occupational impairment, and, more 
importantly, the preponderance of the evidence in the record, 
which includes the opinion rendered by the most recent 
examiner to the effect that the veteran had no more than 
moderate social and occupational impairment, does not show 
that the veteran is unemployable due to his service-connected 
bipolar disorder. 

In view of the above, the Board concludes that, insofar as 
the record does not show that the service-connected bipolar 
disorder currently renders the veteran unemployable, i.e., 
unable to secure or follow a substantially gainful 
occupation, a total rating based on individual 
unemployability due to the service-connected bipolar disorder 
is not warranted.


ORDER

A total rating based on individual unemployability due to the 
service-connected bipolar disorder is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

